Case 1:20-cv-00182-MJT-ZJH Document 57 Filed 02/15/21 Page 1 of 2 PageID #: 270




                           IN THE UNITED STATES DISTRICT COURT

                            FOR THE EASTERN DISTRICT OF TEXAS

                                       BEAUMONT DIVISION

 RELL ANGTON, JR.                                    §

 VS.                                                §             CIVIL ACTION NO. 1:20-CV-182

 BRYAN COLLIER, ET AL.                              §

             MEMORANDUM ORDER ADOPTING THE MAGISTRATE JUDGE’S
                      REPORT AND RECOMMENDATION

         Plaintiff Rell Anton, Jr., a prisoner previously confined at the LeBlanc Unit of the Texas

 Department of Criminal Justice, Correctional Institutions Division, proceeding pro se and in forma

 pauperis, filed this civil rights action pursuant to 42 U.S.C. § 1983 against Bryan Collier and the Texas

 Department of Criminal Justice.

         The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

 Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

 The magistrate judge recommends dismissing the claims against the Texas Department of

 Criminal Justice pursuant to 28 U.S.C. § 1915(e).

         The Court has received and considered the Report and Recommendation of United States

 Magistrate Judge filed pursuant to such order, along with the record and the pleadings. No objections

 to the Report and Recommendation of United States Magistrate Judge were filed by the parties.
Case 1:20-cv-00182-MJT-ZJH Document 57 Filed 02/15/21 Page 2 of 2 PageID #: 271




                                                ORDER

        Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct, and

 the report of the magistrate judge (document no. 46) is ADOPTED. The Texas Department of

 Criminal Justice is DISMISSED from this action.


                             SIGNED this 15th day of February, 2021.




                                                             ____________________________
                                                             Michael J. Truncale
                                                             United States District Judge




                                                    2
